department of the treasury internal_revenue_service washington d c date number release date cc pa cbs br1 lkwilliams gl-809665-99 uil memorandum for sbse associate area_counsel denver from alan c levine chief branch collection bankruptcy summonses cc pa cbs br1 subject this memorandum responds to your request for advice dated date regarding the qualified_family-owned_business_interest qfobi deduction under sec_2057 of the internal_revenue_code specifically you have asked us to address two issues arising from the special lien procedures for additional estate_tax under sec_2057 the two issues are whether the service can establish an enforceable lien to secure the additional estate_tax under sec_2057 for personal_property qualifying for the deduction under sec_2057 and whether an estate electing the deduction under sec_2057 can designate as security for the lien only those qfobis necessary to equal the amount of the additional estate_tax payable in the event of a recapture as regards issue sbse associate area_counsel formerly rocky mountain district_counsel concludes that in the event of a sec_2057 election a lien under sec_6324b should be filed for any real_property using a modified version of the form 668-h currently used in connection with the sec_2032a special_use_valuation election however if the real_property is insufficient to satisfy the lien amount or if the assets consist only of personal_property then associate area_counsel asks that examination contact them for guidance to clarify we believe the lien arising in connection with a sec_2057 election arises under sec_2057 which references sec_6324b we agree that associate area_counsel should be consulted in the event that the real_property subject_to the sec_2057 election is insufficient to secure the additional estate_tax as regards issue associate area_counsel concludes that an estate may not designate as security for the lien only those qfobis necessary to equal the amount of recapture_tax rather the lien should cover all assets subject_to the election under sec_2057 to the extent there is generally a difference between the amount of qfobi assets necessary for an estate to be eligible for the deduction that is aggregate qfobis exceeding percent of the adjusted_gross_estate and the amount of qfobi assets actually subject_to the election under sec_2057 we believe this conclusion should be clarified therefore an estate that elects the deduction under sec_2057 should designate as security for the lien those qfobi assets for which the deduction is claimed further we believe the lien amount should be an amount equal to the maximum potential additional estate_tax payable assuming that all qfobi property for which the election is made is subject_to recapture within the first years of the date of death see sec_2057 at this time passthroughs and special industries division cc psi b7 is engaged in a year priority guidance plan project to issue proposed_regulations under sec_2057 the regulations should address various issues including the establishment of an enforceable lien and the designation of lien security for purposes of sec_2057 we believe the positions stated in this memorandum are a reasonable interpretation of sec_2057 and are wholly consistent with congressional intent this document is not to be cited as precedent sec_6110 if you have any questions please contact the attorney assigned to this case who can be reached at
